UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-6164



WILLIAM RONALD FORBES,

                                            Petitioner - Appellant,

          versus


D. SCOTT DODRILL,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-99-764-5-H)


Submitted:   June 15, 2000                  Decided:   June 22, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


William Ronald Forbes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Ronald Forbes appeals the district court’s order deny-

ing relief on his 28 U.S.C. § 2241 (1994) petition.    We have re-

viewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Forbes v. Dodrill, No. CA-99-764-5-H (E.D.N.C.

Jan. 19, 2000). We deny Forbes’ motion for appointment of counsel.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2